Ogden J.
This case was brought on one of the notes given by the defendant for the price of Fanny and her children, in which, according to the decree rendered in the suit of J. E. Robertson v. Sarah Wallis, the defendant in this suit is entitled to a credit only of one hundred dollars. The court below allowed a larger credit on account of redhibitory vices and defects complained of by the defendant in the sale of the negroes, and the plaintiff Sarah Wallis appealed. The appeal in this case and in that of J. E. Robertson v. Sarah Wallis were brought up in one transcript, and by consent of parties tried together. There being no agreement of the parties to the contrary, this case must be disposed of in the same manner as if it had come before us on a separate transcript of appeal. The plaintiff is appellant and is entitled to a reversal of the judgment on the ground that the defendant is not entitled to as large a credit as has been allowed by the court below. The appellant asks for a judgment also against the admin-istratrix of Daulc’s estate, Daulc having been sued as the security of Robertson. We find nothing in the Record making DauVs estate a party to the appeal, and no judgment was rendered as to him in the Court below. It is therefore ordered and adjured that the judgment of the Court below be reversed, and that there be judgment in favor of the plaintiff against the defendant, J. E. Robertson for the sum of three hundred and fifty-eight dollars and sixty-six cents, with eight . per cent, interest thereon from the 3d of March, 1864, with costs in both courts, and that the rights of plaintiff against the estate of Daulc be reversed.